                                                                    JS-6
 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                  SOUTHERN DIVISION
11
                                       )
12                                     ) Case No.: SACV 19-00601-CJC (SSx)
     JEREMY COLLINS and DANIEL         )
13   EVANGELISTA, on behalf of         )
     themselves and other aggrieved    )
14                                     )
     employees,                        )
15                                     )
                                       )
16               Plaintiffs,           )
                                       )
17        v.                           ) ORDER GRANTING MOTION TO
                                       ) REMAND [Dkt. 14]
18                                     )
     JUST ENERGY MARKETING CORP., )
19                                     )
     JUST ENERGY SOLUTIONS, INC.,      )
20   and DOES 1 through 10, inclusive, )
                                       )
21                                     )
                 Defendants.           )
22                                     )
                                       )
23                                     )
                                       )
24

25   I. INTRODUCTION AND BACKGROUND
26

27         Plaintiffs Jeremy Collins and Daniel Evangelista bring this representative action
28   under the Private Attorneys General Act of 2004 (“PAGA”) against their purportedly

                                                -1-
 1   joint former employers, Just Energy Marketing Corp. (“JEMC”) and Just Energy
 2   Solutions, Inc. (“JES”), asserting various wage and hour violations under the California
 3   Labor Code. (Dkt. 1 Ex. C [First Amended Complaint, hereinafter “FAC”].) Plaintiffs
 4   filed this action in Orange County Superior Court on February 19, 2019. (Dkt. 1 Ex. A
 5   [Complaint].) On March 29, 2019, Defendants removed the action to this Court pursuant
 6   to diversity jurisdiction. (Dkt. 1 [Notice of Removal, hereinafter “NOR”].)
 7

 8          The parties to this action are not completely diverse. Plaintiffs Collins and
 9   Evangelista are both citizens of California. (FAC ¶¶ 3–4.) Defendant JEMC is
10   incorporated in Delaware with its principal place of business in Texas. (Id. ¶ 6; NOR
11   ¶ 12.) Defendant JES, however, is incorporated and has its principal place of business in
12   California. (FAC ¶ 7.) Plaintiffs claim that JEMC and JES operate as a single entity and
13   as joint employers. (Id. ¶¶ 5–6.) Defendants, by contrast, argue that JES had no
14   involvement in Plaintiffs’ employment. (NOR ¶ 12.) They assert that JES was
15   fraudulently joined and that its citizenship should be ignored for purposes of diversity.
16

17          Before the Court is Plaintiffs’ motion to remand this action to state court. (Dkt. 14
18   [hereinafter “Mot.”].) Plaintiffs argue, among other things, that JES was not fraudulently
19   joined and that its citizenship destroys complete diversity. For the following reasons,
20   Plaintiffs’ motion is GRANTED.1
21

22   II. ANALYSIS
23

24           A civil action brought in state court, but over which a federal court may exercise
25   original jurisdiction, may be removed by the defendant to a federal district court. 28
26

27
     1
      Having read and considered the moving papers of the parties, the Court finds this matter appropriate for
28   disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set for
     May 20, 2019, at 1:30 p.m. is hereby vacated and off calendar.
                                                        -2-
 1   U.S.C. § 1441(a). The burden of establishing subject matter jurisdiction falls on the
 2   defendant, and the removal statute is strictly construed against removal jurisdiction.
 3   Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“Federal jurisdiction must be
 4   rejected if there is any doubt as to the right of removal in the first instance.”). If at any
 5   time before final judgment the court determines that it is without subject matter
 6   jurisdiction, the action shall be remanded to state court. 28 U.S.C. § 1447(c). Here,
 7   Defendants assert subject matter jurisdiction based on diversity jurisdiction. Diversity
 8   jurisdiction exists where the amount in controversy exceeds $75,000 and the citizenship
 9   of each plaintiff is different from that of each defendant. 28 U.S.C. § 1332(a).
10

11         Although diversity jurisdiction requires complete diversity of citizenship, there is
12   an exception to that requirement “where a non-diverse defendant has been fraudulently
13   joined.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009). “Joinder is
14   fraudulent ‘if the plaintiff fails to state a cause of action against a resident defendant, and
15   the failure is obvious according to the settled rules of the state.’” Id. (quoting Hamilton
16   Materials Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007)). Conversely,
17   “if there is any possibility that the state law might impose liability on a resident defendant
18   under the circumstances alleged in the complaint, the federal court cannot find that
19   joinder of the resident defendant was fraudulent, and remand is necessary.” Id. at 1044.
20

21         Plaintiffs seek recovery for violations of the California Labor Code under PAGA.
22   Under PAGA, current or former aggrieved employees are deputized to bring a civil action
23   against any “person” to recover civil penalties for Labor Code violations. Cal. Lab. Code
24   § 2699(a). An “aggrieved employee” is “any person who was employed by the alleged
25   violator and against whom one or more of the alleged violations was committed.”
26   Id. § 2699(c). Thus, Plaintiffs have standing to bring a PAGA claim only against their
27   former or current employers. Although JEMC was Plaintiffs’ employer in name,
28


                                                    -3-
 1   Plaintiffs allege that JEMC and JES operated as Plaintiffs’ joint employers in practice.
 2   (FAC ¶¶ 5–6.)
 3

 4          Under California law, an employer is any person or entity “who directly or
 5   indirectly, or through an agent or any other person, employs or exercises control over the
 6   wages, hours, or working conditions of [an employee].” Castaneda v. Ensign Grp., Inc.,
 7   229 Cal. App. 4th 1015, 1019 (2014) (citation and internal quotation marks omitted).
 8   “An entity that controls the business enterprise may be an employer even if it did not
 9   ‘directly hire, fire or supervise’ the employees.” Id. Further, several entities may be
10   employers where they “control different aspects of the employment relationship.” Id.
11   (quoting Martinez v. Combs, 49 Cal. 4th 35, 76 (2010)). “[C]ontrol over how services are
12   performed is an important, perhaps even the principal, test for the existence of an
13   employment relationship.” Id. (quoting Martinez, 49 Cal. 4th at 76).
14

15          Defendants have not carried their burden of showing that Plaintiffs fail to state a
16   cause of action against JES. Plaintiffs allege that (1) JES controlled certain day-to-day
17   operations of Just Energy’s employees, including the employees’ work hours, (2) that
18   Plaintiffs and the class of employees they seek to represent were selling JES’s products
19   and services, and (3) that JEMC is simply the marketing arm for JES’s sales efforts in
20   California. (FAC ¶¶ 7, 9, 15.) JES is the only Just Energy entity registered with the
21   California Public Utilities Commission (“CPUC”) as legally authorized to sell natural gas
22   and electricity products and services in California. (See Dkts. 15-3, 15-4.)2 Per JES’s
23
     2
24     Plaintiffs ask the Court to take judicial notice of (1) JES and JEMC’s Statements of Information, filed
     with the California Secretary of State, (2) two lists of the entities registered with CPUC to provide
25   natural gas and electricity to California customers, and (3) JES’s comments on certain CPUC
     rulemaking regarding gas and electricity providers. (Dkt. 15.) Courts may take judicial notice of
26
     matters of public record. Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir.
27   2006); United States v. S. Cal. Edison Co., 300 F. Supp. 2d 964, 974 (E.D. Cal. 2004). Accordingly,
     Plaintiffs’ request as to these documents is GRANTED. Plaintiffs also ask that the Court take judicial
28   notice of the LinkedIn page of an employee of JES. (Dkt. 23.) Plaintiffs have failed to explain how the
     LinkedIn page, which is based on self-reported information, is capable of accurate and ready
                                                        -4-
 1   representations to the CPUC, JES—not JMC—operates Just Energy’s six regional offices
 2   in California, including the ones that employed Plaintiffs. (See Dkt. 15-6 at 4.) In order
 3   to maintain its registration with the CPUC, JES is required to ensure that the persons
 4   marketing and selling its products and services comply with the CPUC’s requirements.
 5   See generally Cal. Pub. Util. Code §§ 394–396, 980–989.5. According to Plaintiffs, JES
 6   controls aspects of the work performed by Just Energy employees in order to ensure
 7   compliance with those requirements. Accepting the pleadings as true, Plaintiffs’
 8   allegations provide a “non-fanciful possibility” that JES exerted control over Plaintiffs’
 9   employment. See Corona v. Quad Graphics Printing Corp., 218 F. Supp. 3d 1068, 1072
10   (C.D. Cal. 2016) (“If there is a non-fanciful possibility that plaintiff can state a claim
11   under California law against the non-diverse defendants the court must remand.” (citation
12   omitted)).
13

14          Defendants assert that this Court’s prior ruling in a related action supports finding
15   that JES is a sham defendant. In Evangelista v. Just Energy Marketing Corp., Daniel
16   Evangelista, one of the named plaintiffs here, filed a putative class action against JEMC,
17   JES, and other Just Energy affiliates, asserting various violations of the California Labor
18   Code. Case No. 8:17-cv-02270-CJC-SS.3 The defendants in that case removed the
19   action to this Court pursuant to the Class Action Fairness Act of 2005 (“CAFA”). The
20   plaintiff then moved to remand the action on the basis that CAFA’s local controversy
21   exception to federal jurisdiction applied. For that “narrow exception” to apply, the
22   plaintiff bore the burden of showing that the allegations against the resident defendant—
23

24
     determination. See Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1029–30 (C.D. Cal.
25   2015) (expressing courts’ general hesitation to judicially notice information on websites). Accordingly,
     Plaintiffs’ request as to the LinkedIn page is DENIED.
26   3
       Both Plaintiffs and Defendants ask the Court to take judicial notice of certain court filings in the
27   Evangelista action. (Dkts. 15, 18-1, 23.) It is well recognized that the Court “may take notice of
     proceedings in other courts, both within and without the federal judicial system, if those proceedings
28   have a direct relation to matters at issue.” United States ex rel. Robinson Rancheria Citizens Council v.
     Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
                                                        -5-
 1   JES—formed a “significant basis” of the claims asserted against the defendants. See
 2   Allen v. Boeing Co., 821 F.3d 1111, 1116 (9th Cir. 2016) (citation omitted). To find that
 3   the allegations as to JES formed a significant basis of the claims, the plaintiff had to show
 4   that JES’s alleged conduct was “an important ground for the asserted claims in view of
 5   the alleged conduct of all the [d]efendants.” (Dkt. 15-7 [Evangelista Order Denying
 6   Motion to Remand] at 7 [citations omitted].) Restricted to the four corners of the
 7   complaint, the Court found that the plaintiff had not made sufficient factual allegations as
 8   to JES’s involvement in the plaintiff’s employment for JES’s conduct to form a
 9   “significant basis” of the plaintiff’s claims. (Id. at 11.) Accordingly, the local
10   controversy exception did not apply and the Court had jurisdiction pursuant to CAFA.
11   (Id.) Ultimately, the Court denied the plaintiff’s motion for class certification. Case No.
12   8:17-cv-02270-CJC-SS, Dkt. 104. The Court administratively closed the action on
13   January 2, 2019, after the plaintiff voluntarily dismissed his remaining claims without
14   prejudice. Id., Dkt. 112.
15

16         The Court’s denial of the motion to remand in Evangelista does not change the
17   analysis here. In Evangelista, the Court found that the plaintiff had not met the local
18   controversy exception under CAFA, to which no “antiremoval presumption” applies. See
19   Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 550 (2014). The
20   plaintiff had the burden of showing the allegations against JES formed a “significant”—
21   that is, “important” and “notable”— basis of the allegations in that complaint.
22   Mondragon v. Capital One Auto Fin., 736 F.3d 880, 883 (9th Cir. 2013); Coleman v.
23   Estes Exp. Lines, Inc., 730 F. Supp. 2d 1141, 1157 (C.D. Cal. 2010) (citation omitted),
24   aff’d, 631 F.3d 1010 (9th Cir. 2011). The issue here, by contrast, is whether Defendants
25   have shown that there is no possibility that Plaintiffs have stated a claim as to JES. See
26   Hunter, 582 F.3d at 1044. And the presumption here, by contrast, is against removal
27   jurisdiction. See Gaus, 980 F.2d at 566. Defendants have the burden of proving that
28   Plaintiffs have “obvious[ly]” failed to state any theory of liability as to JES. See Hunter,

                                                  -6-
 1   582 F.3d at 1043 (citation omitted). This burden is high. For the reasons already stated,
 2   Defendants have failed to meet it. Because the fraudulent joinder exception to the
 3   diversity requirement does not apply, the parties in this action are not completely
 4   diverse.4 Accordingly, the Court lacks subject matter jurisdiction and the action must be
 5   remanded. See 28 U.S.C. § 1447(c).
 6

 7   III. CONCLUSION
 8

 9          For the foregoing reasons, Plaintiffs’ motion to remand is GRANTED. This
10   action is hereby remanded to Orange County Superior Court.5
11

12

13

14          DATED:         May 16, 2019
15                                                       __________________________________
16                                                               CORMAC J. CARNEY
17                                                       UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26   4
       Plaintiffs also assert that the amount-in-controversy requirement is not met. Because the Court finds
27   that the parties are not completely diverse, it need not address whether the amount-in-controversy
     requirement is satisfied.
     5
28     In light of the Court’s decision to remand this action, the Court DENIES AS MOOT Defendants’
     motion for judgment on the pleadings. (Dkt. 20.)
                                                        -7-
